Title: To James Madison from William Blackledge, 2 March 1804 (Abstract)
From: Blackledge, William
To: Madison, James


2 March 1804, Washington. “The Act which has passed this Session amendatory of the Acts heretofore passed for levying & Collecting a direct tax, injoining certain duties to be performed by the Collectors in a short time after the ratification of the Act, & inflicting heavy penalties for a failure; it is much to be wished that it should be published as early as possible. Thinking it probable that the more important duties of your office might prevent your particular attention to this circumstance I hav⟨e⟩ ventured to mention it, & hope the great distance of my constituents from the seat of government, & the necessity of their being as early as possible informed of the law will plead my excuse.”
 

   
   RC (DNA: RG 59, ML). 1 p.; docketed by Wagner.



   
   For the “Act further to amend the act intituled ‘An act to lay and collect a direct tax within the United States,’” regulating the sale of lands for nonpayment of taxes, see U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:262–64.


